DETAILED ACTION
	Applicant’s amendments and remarks filed November 14, 2022 are acknowledged and entered.
Response to Amendment
The rejection of claims 1-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of Applicant’s amendment filed November 14, 2022.  
The rejection of claims 1-25 under 35 U.S.C. 102(a)(2) as being anticipated by Timothy Starzl (US 2021/0347858, priority to April 3, 2020) is withdrawn in view of Applicant’s amendment filed 11/14/2022.
Claims Summary
	Claims 1, 2, 4-9, 11, 13, 15 and 28 are directed to a method for inhibiting SARS-CoV-2 infection in a human subject for a period of at least 3 hours, wherein the subject is not infected with SARS-CoV-2, infected with SARS-CoV-2, or has COVID-19 disease (claim 2), comprising administering to the oral cavity of the subject a therapeutically effective amount of a composition in the form of an oral rinse for a period of 1 to 3 minutes, the composition comprising a hyperimmunized egg product (e.g., a whole egg (claim 11)) obtained from an egg-producing animal that has been hyperimmunized using an injection composition comprising an antigen having an amino acid sequence of SEQ ID NO: 19.  Please note that the phrase “an antigen having an amino acid sequence of SEQ ID NO: 19” is understood to mean that the antigen comprises SEQ ID NO: 19.
The egg product comprises a therapeutically effective amount of one or more IgY antibodies to SARS-CoV-2 S protein RBD.  The composition further comprises maltodextrin, one or more flavoring agents, coloring agents and/or sweeteners, and water.  The IgY titer is at least 80,000 as measured by OD (claim 8), maintained for at least two weeks (claim 9).  Administration reduces the binding of SARS-CoV-2 to ACE2, reduces entry of the virus into the cell of the subject, or both (claim 15).  The oral rinse is prepared by dissolving a mixture of the egg product in the form of nanoparticles having a diameter of less than 1000 nm, the maltodextrin, and the one or more flavoring agents, coloring agents and/or sweeteners into water (claim 28).
The injection composition further comprises an adjuvant (claim 4), such as Freund's incomplete adjuvant, among others (claim 5), and is administered to the egg-producing animal by subcutaneous injection or intramuscular injection (claim 6), at least twice and at an interval from once every 2 weeks to once every 3 months (claim 7).  The egg product comprises at least 20% more by weight of an IgY antibody specific to SARS-CoV-2 RBD relative to a control (claim 13).
Claims 16-24, 26 and 27 are directed to a hyperimmunized egg produced by an egg-producing animal that has been hyperimmunized with an antigen comprising SEQ ID NO: 19, having an increased level of IgY antibodies to the antigen relative to an egg from a non-hyperimmunized animal (claim 16).  The antibodies have a titer of at least 80,000 as measured by OD (claim 17).  Also claimed is a hyperimmunized egg product obtained from the hyperimmunized egg (claim 18), such as a whole egg (claim 19).  Also claimed is a pharmaceutical composition comprising the egg product and a pharmaceutically acceptable carrier (claim 20).  The composition is formulated for oral, nasal, or ocular administration (claim 21).  The pharmaceutical composition is a liquid or freeze-dried powder (claim 22), formulated with a compound that is generally recognized as safe and an excipient that improves stability, stability and/or dissolution (claim 23).  The egg product is formulated in an emulsion (claim 24).  The egg product is in the form of nanoparticles having a diameter less than 1000 nm (claim 26).  The egg product is encapsulated in material comprising albumin (claim 27).
Claim 25 is directed to a method of preparing a hyperimmunized egg product comprising hyperimmunizing an egg-producing animal with a composition comprising an antigen comprising SEQ ID NO: 19 (representing the RBD with linker, GGSGGGSGGGS and His tag, HHHHHH), wherein preparing comprises dehydrating, spray drying, freeze drying or whole egg, yolk, or a purified IgY fraction from the one or more eggs.  The egg product is whole egg that is dehydrated, spray dried, or freeze-dried.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-9 are dependent on claim 3 which has been canceled in the amendment filed 11/14/2022.  For purposes of compact prosecution, claims 6 and 7 will be treated as if they depend from claim 1.
Claim 8 recites the limitation "one or more antibodies to the human coronavirus" in claim 7, which is ultimately believed to be dependent on claim 1.  There is insufficient antecedent basis for this limitation.  Claim 1, as amended on 11/14/2022, recites specifically “IgY” antibodies, and SARS-CoV-2.  Consistent terminology is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-9, 11, 13 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Timothy Starzl (US 2021/0347858, priority to April 3, 2020).  The claims are summarized above and correlated to the teachings of the prior art in bold font below.
Starzl discloses the immunization of chickens, intramuscularly or subcutaneously, with SARS-CoV-2 S protein, S1, S2, RBD or fragments thereof, at intervals of 1-2 weeks, and boosting 5 or more times to maintain antibody titer (see paragraphs [0315], [0317] and [0319]) (claims 1, 6 and 7; hyperimmunized chicken).  Starzl’s SEQ ID NO: 18 contains an identical region of the RBD of Applicant’s SEQ ID NO: 19, which is the region to which the antibodies are induced, not the linker or polyhistidine tag of SEQ ID NO: 19.  Thus, while Starzl does not immunize chickens with SEQ ID NO: 19, Starzl’s chickens receive the same RBD portion that is present in SEQ ID NO: 19.  Antibodies induced against the RBD meet the product-by-process limitation of claim 1 (claims 1 and 16).  Adjuvants are contemplated, including Freund’s complete adjuvant, among others (see paragraph [0366]-[0367]) (claims 4 and 5).  Starzl’s method of immunizing chickens produces a hyperimmunized egg product.  Though Starzl does not use the term “hyperimmunized”, the process described in Starzl’s immunization method qualifies as “hyperimmunized” because it encompasses exposure to an antigen such that an immune response is elevated and maintained above the natural unexposed state (see specification, page 10, lines 20-21).  IgY is isolated from whole eggs of immunized chickens (see paragraph [0315]) (claims 1, 11, 16, 18 and 19).  In another embodiment, the whole egg is broken, spray dried, dehydrated or lyophilized (see paragraph [0379] (claims 11, 16, 18 and 19).
Starzl discloses methods for preventing and treating SARS-CoV-2 infection and COVID-19 disease by administering the egg product described above (see paragraph [0400]-[0402]) (claims 1, 2 and 15).  The egg product is formulated as a pharmaceutical composition with a pharmaceutically acceptable carrier (see paragraph [0404]) (claim 20).  The pharmaceutical composition is suitable for administration as a mouth rinse (applied to the oral cavity), intranasal spray, eye drops, cream/lotion (emulsion) etc. (see paragraph [0427] and [0435]) (claims 1, 21, 22 and 24).  Pharmaceutically acceptable stabilizers and excipients are disclosed, which are reasonably considered GRAS components since they are pharmaceutically acceptable (see paragraphs [0422] and [0429]) (claim 23).  
As for titers of antibodies, based on the results in Figure 17, for example, that report on IgY titer measured by OD, it appears that a titer of at least 80,000 was recorded and maintained as long as immunizations continued (claims 8, 9 and 17).  Starzl does not disclose a comparison of IgY specific to SARS-CoV-2 from hyperimmunized eggs to non-hyperimmunized eggs, as claimed in claims 13 and 16.  However, such would be the natural outcome, since the method by which Starzl and Applicant immunizes chickens is the same with regard to the construct and method of administration, according to the instant claim language.  
Starzl teaches oral compositions, such as mouth rinse, comprising IgY, a pharmaceutically acceptable carrier, and a flavoring, sweetener, stabilizer, among other components (see paragraphs [0079] and [0080]).  Maltodextrin is disclosed as a stabilizing agent (see paragraphs [0422]-[0423]).  Carriers include water for formulating (see paragraph [0430]).  Taken together, it would have been obvious to have formulated Starzl’s oral rinse with any desired components for purposes of formulating a stable and palatable composition, including maltodextrin (stabilizing), water (liquid to be included in oral rinse), flavoring agent and sweetener, with a reasonable expectation of success and predictable results (claim 1; formulation components).
Starzl discloses that antibodies in a mouth rinse or mouthwash are expected to remain in the throat and alimentary canal for several hours, noting that such was observed by others after 1-2 minutes of rinsing/washing (see paragraph [0468]).  Thus, it would have been obvious to have rinsed with Starzl’s mouth wash for 1-2 minutes (or longer, as it is dose-dependent (see paragraph [0468], fourth sentence discussing dose-dependent)) with a reasonable expectation of success and predictable results (claim 1; rinse time and inhibition time).  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Timothy Starzl (US 2021/0347858, priority to April 3, 2020), as applied to claims 1, 16, 18 and 20-22 above, and further in view of Elzoghby et al. (Journal of Controlled Release, 2012, 157:168-182).
Claim 26 is directed to an embodiment wherein the egg product is in the form of nanoparticles having a diameter of less than 1000 nm.  Claim 27 is directed to an embodiment wherein the egg product is encapsulated in albumin.  Claim 28 is directed to an embodiment wherein the oral rinse is prepared by dissolving a mixture of the egg product in the form of nanoparticles having a diameter of less than 1000 nm, the maltodextrin, and the one or more flavoring agents, coloring agents and/or sweeteners into water.  The teachings of the prior art are correlated with the claims in bold font below.
The teachings of Starzl are outlined above.  Starzl discloses pharmaceutically acceptable carriers for antibodies, including encapsulating material (see paragraphs [0171] and [0421]), but does not specifically mention albumin, nor nanoparticles.  However, it would have been obvious to have used albumin nanoparticles to encapsulate Starzl’s IgY, with a reasonable expectation of success (claim 27).  Elzoghby et al. discloses albumin nanoparticles, 50-300 nm, as a versatile carrier for drug delivery, as they are non-toxic, non-immunogenic, biocompatible and biodegradable (see Elzoghby, abstract), all of which are desirable features that would motivate one to use them as a carrier for Starzl’s IgY (claim 26, diameter less than 1000 nm).  Further, it would have then been obvious to formulate the nanoparticles in Starzl’s mouth rinse to prolong their bioactivity in a controlled release formulation (claim 28).  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
Claim 25 is allowable because SEQ ID NO: 19 is free of the prior art.  The linker portion of SEQ ID NO: 19, GGSGGGSGGGS, is free of the prior art. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648